Citation Nr: 0201389	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  02-00 062	)	DATE
	)
	)
                            
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.




ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is the son of the veteran, who had active 
military service from September 1955 until his death in March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 


REMAND

The appellant indicated on his VA Form 9 dated in August 2001 
that he desired a Board hearing at a local office (Travel 
Board hearing).  A videoconference hearing was scheduled for 
January 14, 2002, but the appellant canceled that hearing and 
stated that he "wanted a local hearing."  The hearing was 
not rescheduled, and the case was forwarded to the Board.  As 
the veteran has clearly indicated his request that a Travel 
Board hearing be scheduled, the case must be returned to the 
RO to afford the veteran the requested hearing. 

Therefore, the case is REMANDED to the RO for the following 
development:

Appropriate action should be taken by the 
RO, in accordance with the appellant's 
request to schedule the appellant for a 
personal hearing before a Member of the 
Board at the RO. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant until he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).      

